

115 HR 6474 IH: Augmenting Research and Educational Sites to Ensure Agriculture Remains Cutting-Edge and Helpful Act
U.S. House of Representatives
2018-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6474IN THE HOUSE OF REPRESENTATIVESJuly 23, 2018Ms. Gabbard (for herself, Mr. Bishop of Georgia, Mr. Pocan, Ms. Michelle Lujan Grisham of New Mexico, Mr. Espaillat, Ms. DeLauro, Mr. Grijalva, Mr. Thompson of Mississippi, Ms. Hanabusa, Mr. Ryan of Ohio, Ms. Jackson Lee, Ms. Norton, Mr. Carbajal, and Mr. McGovern) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Agricultural Research, Extension, and Education Reform Act of 1998 to address deferred
			 maintenance at agricultural research facilities, and for other purposes.
	
 1.Short titleThis Act may be cited as the Augmenting Research and Educational Sites to Ensure Agriculture Remains Cutting-Edge and Helpful Act or the AG RESEARCH Act.
		2.Agricultural research facilities
 (a)FindingsCongress finds that— (1)in 2015, agriculture and related industries—
 (A)contributed $992,000,000,000 to the gross domestic product of the United States (5.5 percent of the total gross domestic product of the United States); and
 (B)provided 21,000,000 jobs domestically (11 percent of total employment in the United States); (2)the Department of Agriculture funds more than $1,500,000,000 in research funding each year to schools of agriculture;
 (3)a study published in 2015 found that deferred maintenance at 91 schools of agriculture across the United States totaled $8,200,000,000, with a total replacement cost of $29,000,000,000; and
 (4)infrastructure investments must be made at schools of agriculture to ensure that United States agricultural research remains globally competitive.
 (b)Grants for agricultural research facilitiesTitle IV of the Agricultural Research, Extension, and Education Reform Act of 1998 is amended by inserting before section 404 (7 U.S.C. 7624) the following:
				
					401.Grants for agricultural research facilities
 (a)PurposeThe purpose of this section is to assist agricultural research facilities in efforts to alter or repair those facilities or equipment of the facilities necessary for conducting agricultural research.
 (b)Definition of agricultural research facilityIn this section, the term agricultural research facility has the meaning given the term in section 2 of the Research Facilities Act (7 U.S.C. 390). (c)Grant program (1)In generalThe Secretary shall establish in the National Institute of Food and Agriculture a competitive grant program to provide to agricultural research facilities the Federal share of the cost of the alteration, modernization, renovation, or remodeling of—
 (A)the agricultural research facilities; or (B)equipment of the agricultural research facilities necessary for conducting agricultural research.
 (2)Federal shareThe Federal share referred to in paragraph (1) shall be not greater than 50 percent. (d)Requirements (1)Amount; terms and conditionsGrants awarded under this section shall be in such amounts and under such terms and conditions as the Secretary determines are necessary to carry out the purpose of this section.
 (2)Geographic distributionTo the maximum extent practicable, grants shall be awarded under this section to ensure an equitable geographic distribution of funds.
 (3)LimitationNot greater than 20 percent of amounts made available to carry out this section shall be awarded to projects in any 1 State.
 (4)AdministrationIn carrying out this section, the Secretary shall establish procedures for— (A)the submission of proposals for competitive grants; and
 (B)in consultation with representatives of National Institute of Food and Agriculture grantmaking peer review panels, the review and selection of proposals submitted under subparagraph (A).
 (5)PriorityIn selecting proposals under paragraph (4)(B), the Secretary shall give priority to proposals that— (A)are—
 (i)ready to proceed quickly; and (ii)included in the facilities master plan or capital improvement plan of the college, university, or nonprofit institution; or
 (B)incorporate— (i)renewable energy;
 (ii)energy- or water-efficient technology; or (iii)both energy and technology described in clauses (i) and (ii).
 (e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,000,000,000 for each of fiscal years 2019 through 2028..
			3.Agricultural research centers
 (a)FindingCongress finds that the Agricultural Research Service Capital Investment Strategy dated April 2012 indicates that research facilities of the Agricultural Research Services have more than $1,000,000,000 in deferred maintenance.
 (b)Direct funding for deferred maintenance at ARS research facilitiesTitle IV of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7624 et seq.) is amended by inserting after section 401 (as added by section 2(b)) the following:
				
					402.Direct funding for deferred maintenance at ARS research facilities
 (a)In generalUsing amounts made available under subsection (c), the Secretary shall provide direct payments to research facilities of the Agricultural Research Service for the purpose of addressing deferred maintenance.
 (b)PriorityIn providing direct payments under subsection (a), the Secretary shall give priority to the most critical structures in accordance with the Agricultural Research Service Capital Investment Strategy dated April 2012.
 (c)FundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section $100,000,000 for each of fiscal years 2019 through 2028..
			